Counsel for defendants moves the Industrial Commission for a continuance in this matter due to the reason that they have not yet received the plaintiff's Form 44 or brief in this case as a result of the transcript not being filed until December. Counsel for plaintiff joins in the motion for a continuance and requests a thirty day extension of time in which to file his Form 44 and brief. The parties make a joint request for a continuance in order that they may have sufficient time to submit their briefs. In addition, the parties feel that the extension of time and the continuance will be productive in that they are discussing a resolution of this matter.
Upon the parties' motion and for good cause shown, IT IS ORDERED that the parties' motion for a CONTINUANCE is hereby GRANTED. In addition, counsel for plaintiff's motion for a thirty day extension of time in which to file his brief is hereby GRANTED.
                                  S/ ________________________ DIANNE C. SELLERS COMMISSIONER